                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:20-CV-70-BO

 ZURICH AMERICAN INSURANCE                            )
 COMPANY,                                             )
                                                      )
                   Plaintiff,                         )
                                                      )                ORDER &
            v.                                        )            DEFAULT JUDGMENT
                                                      )
 ROADMARK CORPORATION,                                )
                                                      )
                   Defendant.                         )



           This matter is before the clerk on the motion for default judgment [DE-14] filed by plaintiff

Zurich American Insurance Company. For the reasons set forth below, the motion is GRANTED

in part.

                                             DISCUSSION

           Plaintiff commenced this action on February 26, 2020 by filing a complaint alleging a claim

for breach of contract and a claim for account stated arising out of defendant Roadmark

Corporation’s alleged failure to pay premium obligations for two workers compensation insurance

policies and a general liability insurance policy. In the complaint, plaintiff seeks damages in the

amount of $350,282.38 along with attorney’s fees, costs, and interest.

           On July 23, 2020, the undersigned entered default against defendant for failure to answer.

Plaintiff filed the instant motion for default judgment on December 7, 2020, relying upon the

declarations of Julianne Cook, Dennis E. Kadian, and its attorney, R. Scott Tobin. Plaintiff now

seeks judgment pursuant to Fed. R. Civ. P. 55(b)(1) in the amount of $350,282.38, plus attorneys’

fees and costs totaling $23,853.30.




              Case 5:20-cv-00070-BO Document 16 Filed 02/17/21 Page 1 of 2
       The clerk is empowered to enter default judgment where the defendant has not appeared in

the action and the plaintiff’s claims are for a sum certain or a sum that can be made certain by

computation. Fed. R. Civ. P. 55(b)(1). In this action, defendant has defaulted for failure to appear,

and plaintiff’s claims are for a sum that can be made certain by computation—the amount of

premiums owed under the issued policies: $350,252.38. Accordingly, to the extent that plaintiff

seeks judgment in the amount of $350,252.38, the motion for default judgment is granted.

       Plaintiff also seeks, however, attorney’s fees and costs in the amount of $28, 853.90. Under

North Carolina law, “a successful litigant many not recover attorneys fees, whether as costs or as

an item of damages, unless such recovery is expressly authorized by statute.” Stillwell Enters.,

Inc. v. Interstate Equip. Co., 300 N.C. 286, 289, 266 S.E 2d. 812, 814 (1980). Plaintiff cites no

statute authorizing attorney’s fees under these circumstances, and consequently, its request for

such fees must be denied. After entry of this default judgment, Plaintiff may file an application

for allowable costs pursuant to Fed. R. Civ. P. 54(d)(1) and Local Civil Rule 54.1.

                                         CONCLUSION

       For the foregoing reasons, the motion for default judgment [DE-14] is GRANTED in part.

Default judgment is hereby entered against defendant Roadmark Corporation in favor of plaintiff

Zurich American Insurance Company in the amount of $350,252.38.

                             17 day of February, 2021.
       SO ORDERED. This the ___


                                                              _______________________
                                                              Peter A. Moore, Jr.
                                                              Clerk of Court




                                                 2

          Case 5:20-cv-00070-BO Document 16 Filed 02/17/21 Page 2 of 2
